COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Adriene Sibley v. Seminole Pipeline Company, LLC, Enterprise
                         Products Operating, LLC, First Call Field Service Corp., and TDW
                         Services

Appellate case number:   01-15-00775-CV

Trial court case number: CI50979

Trial court:             Co Ct at Law No 3 & Probate Ct of Brazoria County

        The motions to dismiss appeal filed by appellees Seminole Pipeline Company, LLC,
Enterprise Products Operating, LLC, and First Call Field Service Corp. are ordered carried with
the case.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually


Date: August 18, 2016